—In an action, inter alia, to recover damages for conversion, the defendant Sidney Platt and Marilyn S. Chiet, appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered March 4, 1996, which denied their motion to quash certain subpoenas.
Ordered that the appeal of Sidney Platt is dismissed as withdrawn; and it is further,
Ordered that the order is affirmed insofar as appealed from by Marilyn S. Chiet; and it is further,
Ordered that the respondent is awarded one bill of costs.
The record indicates that in 1990 Sidney Platt and Marilyn S. Chiet, as joint tenants of real property located in Glen Cove, New York, conveyed the property, without consideration, to Ms. Chiet, reserving a life estate to Mr. Platt. It is undisputed that Mr. Platt and Ms. Chiet jointly hold a savings account and reside together. Under these circumstances, we conclude that the financial documents which the subpoena duces tecum requested of Ms. Chiet were not "utterly irrelevant” to the satisfaction of the amended judgment which was entered October 11, 1995, in favor of the plaintiff and against Mr. Platt (see, CPLR 5223; Ayubo v Eastman Kodak Co., 158 AD2d 641).
Further, since the subpoena set forth a narrowly limited time period for Ms. Chiefs financial records, it was not overly broad (cf, Ayubo v Eastman Kodak Co., supra). Accordingly, the Supreme Court properly denied the motion to quash the subpoena served on Ms. Chiet. Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.